Exhibit 10.1
CNB BANK, INC. AMENDED AND RESTATED
EXECUTIVE COMPENSATION PLAN FOR DIRECTORS
     WHEREAS, CNB Bank, Inc. desires to retain and reward the services of
certain members of its Board of Directors who elect to participate, and
recognizes that the loss of the services of any member of such group would
result in a substantial loss to the Bank; and
     WHEREAS, CNB Bank, Inc. desires to recognize the services rendered in the
past and to be rendered in the future by the members of such group until the
respective dates of their retirement; and
     WHEREAS, CNB Bank, Inc. previously established this Plan effective July 1,
1982; and
     WHEREAS, CNB Bank, Inc. has the authority pursuant to Section 5.1 to amend
this Plan; and
     WHEREAS, CNB Bank, Inc. desires to amend and restate the Plan to bring the
Plan into compliance with Code Section 409A, to grandfather certain benefits not
subject to Code Section 409A, and for other certain matters;
     NOW, THEREFORE, effective January 1, 2005, CNB Bank, Inc. hereby adopts
this CNB Bank, Inc. Amended and Restated Executive Compensation Plan for
Directors as hereinafter set forth.
ARTICLE 1
DEFINITIONS
     1.1 Bank. CNB Bank, Inc., any predecessor corporation or business, and any
corporation or business which was merged into or consolidated with or
substantially all of whose assets were acquired by CNB Bank, Inc. or any
successor corporation.
     1.2 Beneficiary. Any person or persons, as designated pursuant to
Section 4.4, to whom any benefits may be payable upon the death of a Participant
pursuant to Section 3.3 or 3.6.
     1.3 Board. The Board of Directors of the Bank.
     1.4 Change in Control. The occurrence of a “change in the ownership” of the
Bank or a “change in the ownership of a substantial portion of the assets” of
the Bank, as determined in accordance with this Section.
     (a) A “change in the ownership” of the Bank shall occur on the date on
which any one person, or more than one person acting as a group, acquires
ownership of stock of the Bank that, together with stock held by such person or
group, constitutes more

 



--------------------------------------------------------------------------------



 



than 50% of the total fair market value or total voting power of the stock of
the Bank, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a
person or group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Bank, and such person or group
acquires additional stock of the Bank, the acquisition of additional stock by
such person or group shall not be considered to cause a “change in the
ownership” of the Bank.
     (b) A “change in the ownership of a substantial portion of the assets” of
the Bank shall occur on the date on which any one person, or more than one
person acting as a group, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Bank that have a total gross fair market value equal to or more
than 80% of the total gross fair market value of all of the assets of Bank
immediately before such acquisition or acquisitions, as determined in accordance
with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of assets shall not be treated
as a “change in the ownership of a substantial portion of the assets” when such
transfer is made to an entity that is controlled by the shareholders of the
transferor corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vii)(B).
     1.5 Code. The Internal Revenue Code of 1986, as amended.
     1.6 Death Benefit. The Death Benefit for a Participant is an amount to be
paid annually equal to the amount set forth opposite the Participant’s name on
Schedule A attached hereto. The Bank shall calculate the amount of each
Participant’s Death Benefit and shall notify the Participant of his Death
Benefit no later than three (3) business days prior to the date the
Participant’s Election Form is due under Section 2.3(a) or (b), as applicable to
the Participant.
     1.7 Director. A member of the Board.
     1.8 Director Fees. The annual cash fees earned by a Director from the Bank,
including retainer fees and meetings fees, as remuneration for serving on the
Board.
     1.9 Election Form. The form, which may be in electronic format, established
from time to time by the Committee that a Participant completes, signs, and
returns to the Bank to make an election under the Plan.
     1.10 Effective Date of Plan. July 1, 1982.
     1.11 Grandfathered Benefit. A Participant’s Grandfathered Benefit equals
the amount of Directors Fees that the Participant deferred under the Plan before
January 1, 2005, including any earnings thereon, all as determined pursuant to
Treas. Reg. § 1.409A-6(a)(3). The terms of the Plan as it existed prior to
January 1, 2005 shall apply to all Grandfathered Benefits. The terms of the Plan
as amended and restated effective January 1, 2005, and as further amended from
time to time, shall apply to all benefits that are not Grandfathered Benefits.

2



--------------------------------------------------------------------------------



 



     1.12 Insurer. John Hancock Life Insurance Company.
     1.13 Normal Retirement Age. The Normal Retirement Age for any Participant
who first becomes a member of the Board prior to his 60th birthday shall be the
Participant’s 65th birthday. The Normal Retirement Age for any Participant who
first becomes a member of the Board on or after his 60th birthday shall be the
Participant’s 72nd birthday.
     1.14 Normal Retirement Benefit. The Normal Retirement Benefit for a
Participant is an amount to be paid annually equal to the amount set forth
opposite the Participant’s name on Schedule A attached hereto. The Bank shall
calculate the amount of each Participant’s Normal Retirement Benefit based on
the annual amount of Director Fees that such Participant elects to defer. Such
amount shall generally be equal to the Participant’s Director Fees deferred
under the Plan credited with ten percent interest compounded annually. The Bank
shall notify the Participant of his Normal Retirement Benefit no later than
three (3) business days prior to the date the Participant’s Election Form is due
under Section 2.3(a) or (b), as applicable to the Participant.
     1.15 Normal Retirement Date. The Normal Retirement Date for any Participant
shall be the first day of the month following such Participant’s Normal
Retirement Age.
     1.16 Participant. A Participant shall be an individual who is designated by
the Board as a Participant pursuant to Section 2.2 and who has timely executed
and submitted an Election Form to the Bank pursuant to Section 2.3.
     1.17 Plan. The Plan shall consist of this document and any written
amendments thereto.
     1.18 Specified Employee. A Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:
     (a) The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the twelve-month period ending on
each December 31st (referred to below as the “identification date”). In applying
the applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and
     (b) Each Participant who is among the individuals identified as a “key
employee” in accordance with part (a) of this Section shall be treated as a
Specified

3



--------------------------------------------------------------------------------



 



Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the twelve-month period that begins on the April 1st
following the applicable identification date.
     1.19 Total Disability. Disability or incapacity of a Participant hereunder
during his or her term of service as a Director deemed “total disability” shall
constitute such incapacity of a Participant as a result of bodily injury or
disease or mental disease that he or she is unable to perform the routine duties
as a Director of the Bank. However, no such “total disability” shall be deemed
to exist if such “total disability” results wholly or partially from willfully
and intentionally self-inflicted injury.
     If any dispute concerning such disability and the extent thereof arises,
the Committee, aided by the opinion of an impartial medical practitioner having
examined the disabled Participant on behalf of the Bank, shall resolve said
dispute.
     1.20 Construction. The masculine gender shall be deemed to include the
feminine and neuter genders; the feminine to include the masculine; the singular
to include the plural; and the plural to include the singular; in each case
where appropriate. All references to “year” in this Plan shall mean the calendar
year.
ARTICLE 2
ELIGIBILITY AND PARTICIPATION
     2.1 Eligibility. Each individual who is a member of the Board and each
individual whom the Board determines, in its sole discretion, may become a
member of the Board shall be eligible to participate in the Plan.
     2.2 Participation. From among those individuals who are eligible under
Section 2.1, the Board, in its sole discretion, shall designate those
individuals who will actually participate in the Plan pursuant to a written
resolution of the Board. Any individual so designated shall become a Participant
by filing with the Bank a written Election Form no later than the date for
making elections described in Section 2.3. Such individuals shall become a
Participant on the first day of the year following the year such resolution is
adopted or, if later, the year for which the Participant makes a timely election
under Section 2.3(a). However, an individual who is eligible, and makes a timely
election, under Section 2.3(b) shall become a Participant on the date such
person becomes a Director.
     2.3 Elections.
     (a) Except as specifically provided in Section 2.3(b), in order for a
Participant to make a valid election to defer Director Fees for any year, the
Participant must submit to the Bank an Election Form that satisfies the
requirements of Section 2.3(c) on or before the deadline established by the
Committee, which in no event shall be later than the December 31st preceding the
year in which the Director Fees being deferred would otherwise be earned and
paid.

4



--------------------------------------------------------------------------------



 



     (b) If the Board designates an individual who is not then a Director as a
Participant in the Plan, such Participant must submit to the Bank an Election
Form that satisfies the requirements of Section 2.3(c) no later than the date
immediately preceding the effective date such individual becomes a Director.
Such Election Form, and the individual’s participation in the Plan, will be
contingent on the individual’s election to the Board, will be effective when the
individual becomes a Director, and will be null and void ab initio if such
individual is not elected to the Board for any or no reason.
     (c) Each Participant’s Election Form must include (1) the annual amount of
the Participant’s Director Fees being deferred, (2) the Participant’s Normal
Retirement Benefit and Death Benefit, and (3) the Participant’s Beneficiary(ies)
to whom the Participant’s Death Benefit, if any, shall be paid. The maximum
amount that an individual may defer under the Plan annually for any year of
participation shall be no more than fifty percent (50%) of the maximum amount of
such individual’s Director Fees that the individual may earn during his first
year of Plan participation.
     (d) Except as expressly provided in this Section 2.3(d), all Election Forms
shall be irrevocable at the Bank’s close of business day for the last day the
Election Form may be timely submitted under Section 2.3(a) or (b), as
applicable. Each Participant’s Election Form shall continue to apply for all
subsequent years in which the Participant receives or is due Director Fees
unless revoked as provided below. Notwithstanding the foregoing, the Board, in
its discretion, may permit a Participant to revoke his Election Form upon the
request of the Participant. In the event the Board permits such a revocation,
the Participant must submit a written notice of revocation to the Bank. Such
revocation will be effective on the first day of the year following the year in
which the Bank receives the written notice of revocation. In addition, a
Participant may change his or her designated Beneficiary(ies) at any time by
submitting a new beneficiary designation on a form approved by the Bank, which
designation shall become effective upon receipt by the Bank. A Participant’s
Election Form may never be modified in any other manner. Participation by a
Director who revokes his Election Form shall not thereafter be permitted except
with the written approval of the Board of Directors and in compliance with Code
Section 409A.
     (e) At the option of the Bank, an Election Form may be submitted in tandem
with an application for insurance coverage pursuant to Section 4.1, but must in
any event be submitted to the Bank no later than the date provided in
Section 2.3(a) or (b), as applicable.
ARTICLE 3
RETIREMENT BENEFITS
     3.1 Normal Retirement Benefit (Normal Retirement). If, prior to a Change in
Control, a Participant continuously serves as a Director from his first date of
participation until his Normal Retirement Age, then the Participant shall be
entitled to his Normal Retirement

5



--------------------------------------------------------------------------------



 



Benefit. Such benefit shall be paid to the Participant commencing on his Normal
Retirement Date and on the first day of each subsequent month during his
lifetime for a maximum of ten (10) years. Each monthly payment shall be equal to
one-twelfth the annual amount.
3.2
     3.3 Disability Benefits. If, prior to a Change in Control, a Participant
continuously serves as a Director from his first date of participation in the
Plan until the date of his Total Disability prior to his Normal Retirement Age,
then the Participant shall be entitled to his Normal Retirement Benefit. Such
benefit shall be paid to the Participant or his Beneficiaries, as applicable,
commencing at the earlier of the first day of the month following the
Participant’s Death or his Normal Retirement Date and shall continue to be paid
on the first day of each subsequent month for a maximum of ten (10) years. Each
monthly payment shall be equal to one-twelfth the annual amount.
3.4
     3.5 Death Benefits (Death While Active and Prior to Retirement). If, prior
to a Change in Control, a Participant continuously serves as a Director from his
first date of participation in the Plan until his date of death prior to his
Normal Retirement Age, then the Participant shall be entitled to his Normal
Retirement Benefit. Such benefit shall be paid to the Participant’s
Beneficiaries commencing on the first day of the month following the date of the
Participant’s death and on the first day of each subsequent month during his
lifetime for a maximum of ten (10) years. Each monthly payment shall be equal to
one-twelfth the annual amount.
3.6
     3.7 Termination of Service; Revocation of Election.
3.8
     (a) Prior to a Change in Control, should a Participant’s service as a
Director be terminated prior to his Normal Retirement Age for any or no reason,
whether voluntarily or involuntarily, other than by reason of the Director’s
Total Disability or death, or should a Participant revoke his Election Form
pursuant to Section 2.3(d), then he or his Beneficiaries will be entitled to
receive a benefit under the Plan as follows. The benefit shall be an amount to
be paid annually determined by dividing the Normal Retirement Benefit, as
endorsed on Schedule A, by the total number of years the Participant would have
served as a Director had he remained in continuous service as a Director from
the date he became a Participant in the Plan until his Normal Retirement Age,
and multiplying such amount by the greater of four (4) and the actual number of
years that the Participant serves as a Director or participates in the Plan
prior to the effective date of such revocation, whichever is applicable. Said
benefit shall be paid commencing at the earlier of the first day of the month
following the Participant’s Death or his Normal Retirement Date and shall
continue to be paid on the first day of each subsequent month for a maximum of
ten (10) years. Each monthly payment shall be equal to one-twelfth the annual
amount. Should a Participant’s participation be terminated under this
Section 2.2, he may not thereafter be covered by the Plan except upon approval
by the Board.
     3.9
     (b) In the event a Participant is granted one or more leaves of absence
exceeding in the aggregate twenty-four (24) consecutive months, his service
shall be

6



--------------------------------------------------------------------------------



 



deemed to have terminated under Section 3.4(a) on the first date such leave or
leaves commence unless specifically waived by the Board of Directors. Nothing in
this Section 3.4(b) shall be construed to alter the time or form of payment of
Plan benefits.
     3.10 Change in Control. In the event of a Change in Control, each
Participant who, as of the effective date of the Change in Control, has not
incurred a termination of service as a Director shall be entitled to his Normal
Retirement Benefit, whether or not the Bank retains its Directors thereafter.
Said benefit shall be paid commencing at the earlier of the first day of the
month following the Participant’s Death or his Normal Retirement Date and shall
continue to be paid on the first day of each subsequent month for a maximum of
ten (10) years. Each monthly payment shall be equal to one-twelfth the annual
amount.
3.11
     3.12 Death Benefits (Subsequent to a Participant’s Retirement). In the
event that a Participant dies after his Normal Retirement Date but prior to
receiving all of the payments to which he is entitled under the Plan, any
installments still due will be continued to his designated Beneficiary and paid
at the same time and in the same form had the Participant survived.
3.13
     3.14 Exclusions. In the event a Participant commits suicide, while sane or
insane, within two (2) years from the date of issue of any life insurance
policy(ies) purchased on the life of said Participant pursuant to Section 4.1,
the portion of benefits funded by such policy(ies) will not be payable under
this Plan. Further, no benefits shall be payable if, within said two-year
period, fraudulent misrepresentations of any facts material to the application
for insurance hereunder are discovered. In no event will any Death Benefit be
payable under the Plan if such benefits are not covered by, and paid under, the
insurance purchased from the Insurer as set forth in Article 4.
3.15
     3.16 Payments to Specified Employees. Solely to the extent necessary to
avoid penalties under Section 409A, distributions under this Plan to a
Participant that are considered a payment made upon the Participant’s separation
from service may not commence earlier than six (6) months after such separation
from service if, pursuant to Internal Revenue Code Section 409A, the Participant
considered a Specified Employee. In the event a distribution is delayed pursuant
to this Section, the originally scheduled distribution shall be delayed for six
(6) months, and shall commence instead on the first day of the seventh month
following the separation from service. If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six (6) months and instead be made on the first day of the seventh month.
3.17
ARTICLE 4
INSURANCE
3.18
     4.1 Purchase of Insurance. The Death Benefit provided for under
Section 3.3, 3.4, or 36. will be provided by the purchase of insurance from the
Insurer. The Participant shall

7



--------------------------------------------------------------------------------



 



cooperate fully with the Bank by submitting to all necessary medical
examinations and by submitting such information to the Bank or to the Insurer as
may be required.

3.19
     4.2 No Rights to Policy. No Participant shall have any rights in, or under
any insurance policy purchased by the Bank pursuant to this Plan so long as the
Bank is the owner thereof.
3.20
     4.3 Insurer Not a Party to Plan. The Insurer shall not be a party to this
Plan and shall be governed and bound only by the terms of insurance contracts
issued by it. Nothing in this Plan shall be construed to require the Insurer to
take action that is inconsistent with its rules and administrative practices.
3.21
     4.4 Identification of Beneficiary. The Beneficiary will be the person or
persons named in the Beneficiary designation most recently filed with the Bank
at the time of the Participant’s death.
3.22
ARTICLE 5
AMENDMENT AND TERMINATION
3.23
     5.1 Right to Amend or Terminate Plan. Although the Bank intends to continue
this Plan, its continuance is not guaranteed as to persons with whom there is
not an executed and unrevoked Election Form in existence. Bank reserves the
right to amend or terminate the Plan at any time except in respect to persons
with whom there is in existence an executed and unrevoked Election Form in
existence.
     5.2 Right to Amend Policies. The Bank shall have the right to amend,
discontinue, sell, assign, surrender or cancel any insurance policy(ies)
purchased pursuant to Section 4.1.
     5.3 No Affect on Benefits. Notwithstanding the provisions of Sections 5.1
and 5.2, above, if the Bank has commenced payment of the Normal Retirement
Benefit to any Participant under Section 3.1 or if any Participant should die
while this Plan is in effect, then the Bank shall continue to make the payments
called for under Article 3 to such Participant or his Beneficiary.
ARTICLE 6
ADMINISTRATION
     6.1 Committee Duties. Except as otherwise provided in this Article 6, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making

8



--------------------------------------------------------------------------------



 



a determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Bank.
     6.2 Administration Upon Change In Control. Within 120 days following a
Change in Control, the individuals who comprised the Committee immediately prior
to the Change in Control (whether or not such individuals are members of the
Committee following the Change in Control) may, by written consent of the
majority of such individuals, appoint an independent third party Administrator
(the “Administrator”) to perform any or all of the Committee’s duties described
in Section 6.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, the Bank must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of those
Participants (or Beneficiaries for those Participants who are then deceased) who
at such time have an interest in the Plan.
     6.3 Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.
     6.4 Binding Effect of Decisions. The decision or action of the Committee or
the Administrator, as applicable, with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
     6.5 Indemnity of Committee. Then Bank shall indemnify and hold harmless the
members of the Committee, any employee of the Bank to whom the duties of the
Committee may be delegated, and the Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Committee, any of its members, any such employee, or the Administrator.
     6.6 Information. To enable the Committee or the Administrator to perform
its functions, the Bank shall supply full and timely information to the
Committee on all matters relating to the Plan, the Trust, the Participants and
their Beneficiaries, the benefits of the Participants, the compensation of its
Participants, the date and circumstances of a separation from service,
disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.
ARTICLE 7
OTHER BENEFITS AND AGREEMENTS

9



--------------------------------------------------------------------------------



 



     7.1 No Unwritten Deferred Compensation Arrangements. Neither the Bank nor
any of its affiliates sponsor or maintain any unwritten plan or arrangement of
deferred compensation. All plans of deferred compensation established or
maintained by the Bank or an affiliate must be set forth in writing.
     7.2 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
Directors. The Plan shall supplement and shall not supersede, modify, or amend
any other such written plan or program except as may otherwise be expressly
provided.
ARTICLE 8
CLAIMS PROCEDURES
     8.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to Committee a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. If such a
claim relates to the contents of a notice received by the Claimant, the claim
must be made within 60 days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
     8.2 Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than 90 days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90 day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. The Committee shall notify the
Claimant in writing:
     (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
     (b) that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:
     (i) the specific reason(s) for the denial of the claim, or any part of it;
     (ii) specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

10



--------------------------------------------------------------------------------



 



     (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
     (iv) an explanation of the claim review procedure set forth in Section 8.3
below; and
     (v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
     8.3 Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):
     (a) may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;
     (b) may submit written comments or other documents; and/or
     (c) may request a hearing, which the Committee, in its sole discretion, may
grant.
     8.4 Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request for a review of the denial of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60 day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. In rendering its decision, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The decision must
be written in a manner calculated to be understood by the Claimant, and it must
contain:
     (a) specific reasons for the decision;
     (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;
     (c) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

11



--------------------------------------------------------------------------------



 



     (d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).
     8.5 Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 6 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan. No lawsuit
or other proceeding in law or equity may be brought in connection with any claim
related to this Plan more than twelve (12) months after receipt of the notice of
denial on review pursuant to Section 8.4
ARTICLE 9
TRUST
     9.1 Establishment of the Trust. In order to provide assets from which to
fulfill its obligations to the Participants and their Beneficiaries under the
Plan, the Bank may establish a trust by a trust agreement with a third party,
the trustee, to which the Bank may, in its discretion, contribute cash or other
property, including securities issued by the Bank, to provide for the benefit
payments under the Plan (the “Trust”).
     9.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Bank, Participants and the creditors of the Employers to the
assets transferred to the Trust. The Bank shall at all times remain liable to
carry out its obligations under the Plan.
     9.3 Distributions From the Trust. The Bank’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Bank’s obligations under this Plan.
ARTICLE 10
MISCELLANEOUS
     10.1 Not a Contract of Employment. The Plan shall under no circumstances be
deemed to have any effect upon the terms or conditions of service as a Director
of the Bank whether or not he is a Participant hereunder. The establishment and
maintenance of this Plan shall not be construed as creating or modifying any
contract between the Bank and any of its Directors, nor is it in lieu of any
other benefits. This Plan shall under no circumstances be deemed to constitute a
contract of insurance or employment. Participation by any Director in this Plan
shall not give such person the right to be employed by the Bank or any right or
interest in this Plan other than as provided herein.
     10.2 Cash-out Distribution. Notwithstanding any provision of this Plan to
the contrary, the Committee may, in its discretion, require a mandatory lump sum
payment to a Participant or Beneficiary of his Plan benefits if, on or after the
date Plan benefits are first due, the Participant’s or Beneficiary’s benefits do
not exceed the then applicable dollar amount under Code Section 402(g)(1)(B) and
such distribution results in the termination and liquidation of the

12



--------------------------------------------------------------------------------



 



Participant’s or Beneficiary’s interests under this Plan and all other plans
required under Code Section 409A and the regulations thereunder to be aggregated
with this Plan.
     10.3 Nonassignability. Benefits under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by any Participant or Beneficiary and any attempt to do so shall be
null and void. Benefits under this Plan shall not be subject to or liable for
the debts, contracts, liabilities, engagements or torts of any Participant or of
any Beneficiary, nor may the same be subject to attachment or seizure by any
creditor of any Participant or any Beneficiary under any circumstances.
     10.4 Waiver by Bank. The Bank, at its sole discretion, shall have the right
to waive any provisions hereof, provided that no such waiver may cause the Plan
to fail to comply in form or operation with Code Section 409A.
IN WITNESS WHEREOF, CNB Bank, Inc. has adopted this amended and restated Plan
this 23rd day of December, 2008.

          Attest to Signature       CNB Bank, Inc. And Corporate Seal:          
        /s/ Herbert L. Eppinger     BY: /s/ Thomas F. Rokisky          
Secretary – Cashier       President

13